 Case:15-07433-MCF13 Doc#:50 Filed:05/21/19 Entered:05/21/19 12:07:36       Desc: Main
                            Document Page 1 of 1


1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                   CASE NO. 15-07433-MCF13
4    MARIO CARRION CARRASQUILLO               Chapter 13
     DAMARIS GONZALEZ FLORES
5

6
     xx-xx-3444
7    xx-xx-0677
                    Debtor(s)                     FILED & ENTERED ON MAY/21/2019
8

9
                                          ORDER
10
           Debtors’ Motion Requesting Order Re: Authorization to Use Funds from 2018
11
     Tax Refund (docket #47) is hereby granted.
12
           IT IS SO ORDERED.
13
           In San Juan, Puerto Rico, this 21 day of May, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
